EXHIBIT 10.20


 
AGREEMENT
 
This Agreement (the “Agreement”) by and between Medis Technologies Ltd., a
Delaware corporation (the “Company”) with executive offices at 805 Third Avenue,
New York, New York 10022, and John P. Giere (“Giere”) is hereby entered into and
effective as of December 18, 2008.
 
RECITALS
 
WHEREAS, the Company wishes to engage the services of Giere, from the date
hereof through and including February 28, 2009, to render consultation and
advisory services with respect to the business and operations of the Company,
pursuant to the terms and conditions set forth herein; and
 
WHEREAS, the Company wishes to employ Giere, from March 1, 2009 through the
Employment Term (as defined below), as its Chief Commercial Officer, and
Executive Vice President of Sales and Marketing, and Giere wishes to be employed
by the Company in such capacities, pursuant to the terms and conditions set
forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, it is hereby agreed as
follows:
 
AGREEMENTS
 
1.           Consulting Arrangement.  The Company hereby engages Giere’s
services to render consultation and advisory services with respect to the
business and operations of the Company, on the following conditions (the
“Consulting Arrangement”):
 
(a) Term.  Subject to Section 1(g) below, the term of the Consulting Arrangement
shall commence on the date hereof and continue through and including February
28, 2009, subject to earlier termination as provided herein (the “Consulting
Term”).
 
(b) Consulting Fee. In consideration of Giere’s agreement to provide the
Consulting Services (as defined below), the Company shall pay to Giere during
the Consulting Term $10,349.46 for the partial month of December 2008 and
thereafter $22,916.66 per whole month (the “Consulting Fee”). The Consulting Fee
shall be paid ratably until the end of the Consulting Term at such times as the
Company makes payroll payments to its employees.
 
(c) Equity.  Upon the execution of this Agreement (the “Date of Grant”), the
Company shall issue to Giere options to purchase 250,000 shares of the Company’s
common stock (the “Options”) under the Company’s 2007 Equity Incentive Plan (the
“Incentive Plan”). The Options will (1) bear an exercise price per share equal
to 100% of the closing price of the underlying shares on the Date of Grant, (2)
be exercisable for a period of 7 years from the Date of Grant, (3) provide for
vesting of 100,000 shares on the one year anniversary of the Date of Grant,
100,000 shares on the two year anniversary of the Date of Grant and 50,000
shares on the three year anniversary of the Date of Grant, (4) immediately vest
in full, to the extent unvested, and be fully exercisable, upon any termination
of Giere by the Company without cause or by Executive for Good Reason (as
defined in Section 5(d) hereof), (5) be subject to termination and
 
 

--------------------------------------------------------------------------------


other provisions as set forth in the Stock Option Agreement setting forth the
terms of the Options, attached hereto as Exhibit A, and (6) otherwise have such
other terms and conditions that are no less favorable to Giere than the terms
and conditions applicable to stock options granted at or about the same time to
other consultants and senior executives of the Company. Notwithstanding the
foregoing, the grant of  the Options shall be subject to the Company obtaining
the approval of its stockholders, at a special meeting of stockholders to be
held on or about December 23, 2008, to increase the number of shares available
under the Incentive Plan to 2,300,000, and the Options shall be terminated and
of no force and effect in the event of the Company’s failure to so obtain
stockholder approval.
 
(d) Expenses.  In connection with the performance of Consulting Services, the
Company shall reimburse Giere for all reasonable and necessary business expenses
that have been approved in advance by the Company in writing, including without
limitation the sum of $5,000.00 for legal expenses, reimbursable to Giere upon
execution of this Agreement. In connection with such expenses (other than the
legal expenses), Giere shall submit documentation substantiating such expenses,
e.g., receipts, and shall be reimbursed within fifteen (15) business days of the
Company’s receipt of an invoice together with such substantiating documentation.
 
(e) Services.  Giere shall report to the Board of Directors of the Company (the
“Board”) or the Chief Executive Officer of the Company, and shall furnish such
consulting services and perform such duties concerning the business and
operations of the Company as are set forth on Schedule A hereto, as well as such
related duties as the Chief Executive Officer of the Company, or his designees,
may from time to time direct (collectively, the “Consulting Services”). Giere
shall perform the Services in a diligent, prudent and professional manner.
 
(f) Independent Contractor.  During the Consulting Term, Giere shall serve as an
independent contractor of the Company in providing the Consulting Services, and
shall be responsible for payment of all taxes on the payment of the Consulting
Fee to him hereunder without deduction for tax withholding. The Company shall
not provide Giere with, nor shall Giere be entitled to, any benefits of
employment, including, without limitation, health insurance, medical insurance,
life insurance, disability insurance or unemployment or workmen’s compensation
insurance. During the Consulting Term, this agreement shall not be construed to
create between the Company, on the one hand, and Giere, on the other hand, a
relationship of principal or agent, joint venturers, co partners or employer and
employee, the existence of which is hereby expressly denied by the Company and
Giere. During the Consulting Term, Giere is not and shall not be an agent of the
Company for any purpose whatsoever and shall have no right or authority to bind
the Company or create any obligations, express or implied, on behalf of or in
the name of the Company, unless expressly authorized in writing to do so.
 
(g) Extension of Consulting Term.  The Company shall have the absolute right and
discretion, notwithstanding anything to the contrary in the remainder of this
Agreement, to elect to continue the Consulting Term through December 31, 2009
upon the same terms set forth above in this Section 1 and not to employ Giere
pursuant to Section 2. In the event of such election, the Company shall give
Giere written notice thereof at least fifteen (15) days prior to the end of the
Consulting Term and the employment provisions herein shall have no force and
effect.
 
 
 
2

--------------------------------------------------------------------------------


(h) Option to Terminate Services.  In the event the Company does not enter into
a mutually acceptable indemnification agreement with Giere pursuant to Section
1(i) below prior to the end of the Consulting Term, Giere shall have the option,
in his absolute right and discretion, to terminate his Consulting Services as of
the end of the Consulting Term (subject to Section 1(g) above) and the
employment provisions herein shall have no force and effect.
 
(i) Indemnification.  Prior to the end of the Consulting Term, the Board shall
consider whether to cause the Company to enter into an indemnification agreement
with Giere that would provide for indemnification rights to Giere separate and
distinct from the indemnification rights that would be provided to Giere
pursuant to the Company’s By-Laws in effect from time to time. Nothing in this
Section 1(i) shall be deemed to require the Company to enter into any such
agreement with Giere or otherwise to provide indemnification rights to Giere
that are different from the other officers of the Company.
 
2.   Employment and Duties.
 
(a) During the Employment Term (as defined below), the Company shall employ
Giere in the positions of Chief Commercial Officer and Executive Vice President
of Sales and Marketing of the Company (and such other positions consistent with
his status as the Chief Commercial Officer and Executive Vice President of Sales
and Marketing of the Company as shall be reasonably assigned to Giere by the
Company’s Chief Executive Officer or Board). Giere shall report to the Chief
Executive Officer of the Company. Giere shall have all of the normal and
customary responsibilities, duties and authorities customarily accorded to, and
expected of, such positions, including those as may be established by the Chief
Executive Officer or the Board; provided that the nature of such
responsibilities, duties and authorities shall not be materially inconsistent
with Giere’s positions and duties hereunder or with those customarily accorded
to, and expected of, a chief commercial or sales and marketing officer of a
company similar to the Company.
 
(b) Giere hereby accepts this employment upon the terms and conditions contained
herein and agrees to devote his full business time, attention and efforts to
promote and further the business of the Company.  Giere shall not, during the
Employment Term, be engaged in any other business activity pursued for gain,
profit or other pecuniary advantage without the prior consent of the
Board.  Notwithstanding the foregoing limitations, provided that such activities
neither interfere with the discharge of the employment duties and
responsibilities of Giere hereunder nor violate the terms of Section 4 hereof,
Giere shall be able to: (i) devote occasional business time to charitable,
industry trade group and community activities and making personal passive
investments in publicly traded securities in general and in competitors of the
Company and its subsidiaries and affiliates; provided that Giere shall not in
any event own more than 2% of the issued and outstanding securities of any such
publicly traded company; and (ii) continue to serve as a member of the Board of
Directors of Sonim Technologies, Inc. and VNL (Vihaan Networks Limited), and
serve on any committee thereof.
 
(c) During the Employment Term, the Company shall provide to Giere offices in
the City of New York, County of New York for the performance of his employment
services hereunder. The Company may, from time to time, require Giere to travel
in reasonable amounts in carrying out his employment duties pursuant to this
Agreement, including but not limited to the Company’s other offices and
facilities.
 
(d) Giere faithfully shall adhere to, execute and fulfill all policies lawfully
established by the Chief Executive Officer and the Board acting in good faith.
 
3

--------------------------------------------------------------------------------


3.   Compensation.  For all employment services rendered by Giere in any
capacity required hereunder, the Company shall compensate Giere as follows:
 
(a) Base Salary.  During the Initial Employment Term (as defined in Section 4
hereof), Giere shall be paid a base salary at a rate of $275,000 per year (or
pro-rated amount for any partial year during the Initial Employment Term) (the
“Base Salary”), payable on a regular basis in accordance with the Company’s
standard payroll procedures, but not less frequently than monthly. For each
successive Renewal Employment Term (as defined in Section 5 hereof), the Base
Salary shall be reviewed by the Board or the compensation committee thereof (the
“Compensation Committee”) after consultation with Giere and may be increased
(but not decreased), as determined in good faith relying in part on such
consultation, by the Board or the Compensation Committee.
 
(b) Equity Incentive Compensation.  The Company may at any time and from time to
time in its sole discretion consider Giere for future annual or other grants of
stock options, restricted shares or other forms of equity incentive
compensation.
 
(c) Vacation and Leave.  During the Employment Term, Giere shall be entitled to
4 weeks (i.e., 20 days) paid vacation per year, pro-rated for partial years (the
“Annual Vacation Days”); provided, however, that Giere shall not be compensated
for any unused Annual Vacation Days or Carryforward Vacation Days (as defined
below) upon termination of this Agreement or Giere’s employment by the Company.
Giere shall be entitled to carry forward his unused Annual Vacation Days from
each year, but only up to the lesser of (i) thirty percent (30%) of the Annual
Vacation Days or (ii) the number of unused Annual Vacation Days from that
year  (by way of illustration, if no vacation is taken in a particular year,
then 6 days will be carried forward to the next year (30% of 20 days), but if 15
days of vacation are taken in a particular year, then 5 days will be carried
forward to the next year) (the “Carryforward Vacation Days”). Giere shall be
entitled to disability and other leave as provided by the policies of the
Company from time to time.
 
(d) Incentive Bonus Plan.  Commencing on and for the fiscal year ending December
31, 2009 and annually thereafter until termination of this Agreement, Giere
shall be eligible to receive a fiscal year end performance bonus (the “Bonus”),
which shall constitute a wage, based upon the Company’s level of achievement of
pre-established performance goals that shall be determined by the Chief
Executive Officer and the Compensation Committee (acting in good faith) pursuant
to discussions to be commenced in December 2008, but only after consultation
with Giere, based on the Board approved budget for such year (excluding
extraordinary gains). Such pre-established performance goals shall be reduced to
writing and delivered to Giere upon adoption prior to the commencement of the
fiscal year to which such pre-established performance goals relate or, in the
event of the Bonus for fiscal 2009, prior to Giere’s commencement of employment.
The Company shall review Giere’s performance and the
 
 
4

--------------------------------------------------------------------------------


Bonus for fiscal 2009 promptly after June 30, 2009, which shall include
consultation with Giere, and the Company shall make such adjustments to the
Bonus for such fiscal year as shall be determined pursuant to such review. The
Bonus, if any, will be paid to Giere in accordance with policies established by
the Board or the Compensation Committee, from time to time, with respect to the
method and timing for payment of bonuses to executives of the Company generally,
and shall be paid pro rata for partial fiscal years.
 
(e) Benefits and Other Compensation.  During the Employment Term, Giere shall be
entitled to receive additional benefits and compensation from the Company in
such form and to such extent as specified below:
 
(i)  
The Company shall include Giere as a covered insured under its Directors and
Officers insurance policy and any other liability or similar insurance policies
(“Insurance”), if provided to other senior executives of the Company. The
Company shall provide a copy to Giere of its policies of Insurance, together
with all amendments thereto or replacements thereof, from time to time. If this
Agreement is terminated for any reason, the Company shall continue to provide
such documents to Giere for a period of 5 years following the date of
termination.

 
(ii)  
Reimbursement for all business travel and other out-of-pocket expenses actually,
reasonably and properly incurred by Giere in the performance of his services
pursuant to this Agreement.  All reimbursable expenses shall be appropriately
documented in reasonable detail by Giere upon submission of any request for
reimbursement, and in a format and manner consistent with the Company’s expense
reporting policy, and shall be reimbursed no less than on a monthly basis.

 
(iii)  
An automobile allowance of $600.00 per month during the Employment Term.

 
(f) Payment.  Except as otherwise provided herein, payment of all compensation
and benefits to Giere hereunder shall be made in accordance with the relevant
Company policies in effect from time to time, including normal payroll
practices, and shall be subject to all applicable employment and withholding
taxes and source deductions.
 
(g) Cessation of Employment.  In the event Giere shall cease to be employed by
the Company for any reason, Giere’s compensation and benefits with respect to
such employment shall cease on the date of such event, except as otherwise
provided herein.
 
4.   Non-Competition Agreement.
 
(a) Giere shall not, without the prior consent of the Board, during any
Consulting Term or Employment Term and for the Applicable Period, for himself or
on behalf of, or in conjunction with, any other person, company, partnership,
corporation, entity or business of whatever nature, either directly or
indirectly:
 
 
 
5

--------------------------------------------------------------------------------


(i)  
engage, as an officer, director, shareholder, member, manager, owner, partner,
joint venturer, trustee, or in a managerial capacity, whether as an executive,
independent contractor, agent, consultant or advisor, or as a sales
representative, in any business selling any products or services that compete
with the products or services offered by the Company at the later of the time of
termination of Giere’s consultancy or employment, as the case may be, hereunder,
anywhere in the United States and in any other country in which the Company does
business;

 
(ii)  
solicit any person who is at that time, or at any time within the preceding
ninety (90) days of the time of the proposed call was, an employee of the
Company, for the purpose, or with the intent, of enticing such employee away
from, or out of, the employ of the Company or for the purpose of hiring such
employee for Giere or any other Person; provided, however, that this Section
4(a)(ii) shall not apply to any person who independently contacts Giere during
the Applicable Period in response to a general solicitation by a person or
entity with which Giere is affiliated published in a newspaper, website or other
publication of general circulation that is not specifically targeted at the
Company’s employees; or

 
(iii)  
solicit any person or entity that is at that time, or that was, at any time
within the twelve (12) months prior to that time, a customer of the Company, for
the purpose of soliciting or selling products or services in competition with
the Company.

 
For the purposes of this Agreement the term “Applicable Period” shall mean
twelve (12) months from the later of the (A) date Giere ceases to be a
consultant to the Company and (B) the date Giere ceases to be an employee of the
Company, in either case regardless of the reason for separation.
 
(b) Because of the difficulty of measuring economic losses to the Company as a
result of a breach of the foregoing covenant, and because of the immediate and
irreparable damage that could be caused to the Company for which it would have
no other adequate remedy, Giere agrees that the foregoing covenant may be
enforced by the Company in the event of breach by him, by injunctions and
restraining orders, without the necessity of posting a bond or other security.
 
(c) It is agreed by the parties that the foregoing covenants in this Section 4
impose a reasonable restraint on Giere in light of the activities, business and
plans of the Company on the date of the execution of this Agreement, and Giere’s
fees or  compensation, as the case may be, hereunder, in part, constitutes
consideration for this covenant; but it is also the intent of the Company and
Giere that such covenants be construed and enforced in accordance with any
change in the activities, business or plans of the Company throughout the term
of this Agreement.
 
 
6

--------------------------------------------------------------------------------


(d) The covenants in this Section 4 are severable and separate, and the
unenforceability of any specific covenant or part thereof shall not affect the
remainder of such covenant or provisions of any other covenant.
 
(e) All of the covenants in this Section 4 shall be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Giere against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
of such covenants; provided that the Company is not in breach of any obligation
with respect to the payment of Severance (as defined in Section 5(e) hereof) and
the Company’s breach of such obligation is a result of circumstances other than
Giere’s breach of Section 4 or Section 7 hereof.
 
(f) Notwithstanding any of the foregoing, if any applicable law shall reduce the
time period or scope during which Giere shall be prohibited from engaging in any
competitive activity described in Section 4(a) hereof, the period of time or
scope for which Giere shall be prohibited pursuant to Section 4(a) hereof shall
be the maximum time or scope permitted by law.
 
5.   Term; Termination; Rights on Termination.  Subject to Section 1(g) hereof,
the term of employment under this Agreement shall begin on March 1, 2009 and
shall continue until December 31, 2011 (the “Initial Employment Term”) and,
unless terminated as herein provided, shall be automatically renewed at the end
of the Initial Employment Term for a period of one (1) year and thereafter for
successive one (1) year terms (each such one (1) year term, a “Renewal
Employment Term”), on the same terms and conditions contained herein with such
changes, additions, deletions or modifications as may be agreed to in writing by
Giere and the Company (the Initial Employment Term and each Renewal Employment
Term, each an “Employment Term”), until either party notifies the other party in
writing at least one hundred twenty (120) days prior to the expiration of the
then current Employment Term that he or it does not want the Employment Term to
so renew. It is acknowledged and understood that this Agreement shall remain in
full force and effect during any notice period until the actual termination date
hereof, subject to the terms hereof. This Agreement and Giere’s consultancy or
employment, as the case may be, may be terminated in any one of the following
ways:
 
(a) Death.  Giere’s employment hereunder shall immediately terminate upon his
death, and the Company shall pay to Giere’s estate (i) all Base Salary earned as
of the date of his death but unpaid, (ii) Bonus amounts, if any, earned as of
the date of his death but unpaid and (iii) all other unpaid benefits from the
period prior to the date of his death.
 
(b) Disability.  If, as a result of Giere’s incapacity due to physical or mental
illness, Giere shall not have performed his duties hereunder on a full-time
basis for three (3) consecutive months or for one hundred twenty (120) days in
any twelve (12) month period, Giere’s employment under this Agreement may be
terminated by the Company upon ten (10) days written notice if Giere is unable
to resume his full time duties at the conclusion of such notice period.  Giere’s
compensation during any period of disability prior to the effective date of
 
 
7

--------------------------------------------------------------------------------


such termination shall be the amounts normally payable to him in accordance with
his then current annual Base Salary, reduced by the amounts of disability pay,
if any, paid to Giere under any Company disability program. Giere shall not be
entitled to any further salary or other compensation from the Company for any
period subsequent to the effective date of such termination, except for (i) all
Base Salary earned as of the date of such termination but unpaid, (ii) Bonus
amounts, if any, earned as of the date of his termination but unpaid, (iii) all
other unpaid benefits from the period prior to the date of such termination, and
(iv) any other pay and benefits, if any, in accordance with then existing
severance policies of the Company and Company benefit plans.
 
(c) Termination by Company.
 
(i)  
For Cause.  The Company may terminate this Agreement immediately upon written
notice to Giere for cause, which shall mean: (1) Giere’s willful misconduct or
gross negligence in the performance or nonperformance of any of Giere’s material
duties and responsibilities hereunder; (2) Giere’s continued and willful refusal
promptly to follow any lawful direction of the Chief Executive Officer or the
Board, provided that if Giere disagrees in good faith with such lawful direction
in writing within a reasonable period of time after such lawful direction is
given, then the Chief Executive Officer or the Board, as the case may be, and
Giere shall in good faith discuss such disagreement and attempt to resolve same
within a reasonable period of time based on the facts and circumstances of the
disagreement, provided further that if such disagreement is not so resolved,
Giere shall promptly follow and comply with such lawful direction of the Chief
Executive Officer or the Board, as the case may be; (3) Giere’s willful
misconduct or gross negligence in the performance or intentional nonperformance
of his duties and responsibilities (regardless of materiality) under this
Agreement, which in the aggregate, constitute a material nonperformance
hereunder; (4) Giere’s willful misrepresentation, fraud, illegal drug abuse, or
misconduct with respect to the business or affairs of the Company, which
materially and adversely affects, or can reasonably be expected so to affect,
the operations, prospects or reputation of the Company; (5) Giere’s conviction
of or plea of nolo contendere to a felony or other crime involving moral
turpitude; (6) Giere’s material breach of any fiduciary duty owed to the Company
or breach of the provisions of Section 4 or Section 7 hereof, which breach is
not cured within ten (10) days of written notice to Giere or is incapable of
cure; or (7) any other willful and material breach by Giere of this Agreement
that is not cured within ten (10) days of written notice to Giere or is
incapable of cure. In the event of a termination for cause, as contemplated in
this subsection 5(c)(i), the Company shall have no further obligation to make
any payments to Giere or to provide any other benefits to him hereunder except
for any Consulting Fee or Base Salary, as applicable, reimbursement or other
benefits that have accrued or vested but not been paid as of the effective date
of such termination.

 
8

--------------------------------------------------------------------------------


(ii)  
Without Cause. The Company may at any time during any Employment Term terminate
this Agreement, if such termination is approved by the Board. In the event of a
termination by the Company without cause, or upon the failure by the Company to
agree to renew the Employment Term pursuant to Section 5 hereof and Giere in
good faith wishes to renew such Employment Term, the Company’s obligations
hereunder shall be as follows: (1) paying Severance to Giere in accordance with
subsection 5(e) hereof; (2) paying a pro rata Bonus for the year of such
termination (determined by applying the prior year’s Bonus methodology to
Giere’s performance to date against the Company’s goal(s) to date); and (3)
providing to Giere any other benefits hereunder that have accrued or vested but
have not been paid as of the effective date of such termination.  The payments
hereunder shall be made as and when such payments would have been made had
Giere’s employment not have terminated hereunder. The Company’s obligation to
pay the amount referred to in subsection 5(c)(ii)(1) shall be subject to Giere’s
duty to mitigate his damages following the date on which this Agreement is
terminated in accordance with this subsection 5(c)(ii); provided, however, that
the duty to mitigate shall not require Giere to accept a position at lesser
annual compensation if the lesser annual compensation would be less than 90% of
Giere’s annual salary at the time of termination, or that requires Giere to
relocate his primary residence. Except as provided herein, all other obligations
of the Company under this Agreement shall cease as of the date of termination.
The payments and other benefits due to Giere hereunder shall be inclusive of all
statutory or other legal severance entitlements of Giere.

 
(d) Termination by Giere.  Giere may at any time during the Employment Term
terminate his employment hereunder (i) upon One Hundred Twenty (120) days prior
written notice to the Company for any reason other than for Good Reason or (ii)
for Good Reason.  For purposes of this Agreement, “Good Reason” means the
occurrence of any one or more of the following events unless Giere specifically
agrees in writing by the Company and Giere that such event shall not be Good
Reason: (A) any material breach of this Agreement by the Company; provided,
however, that no such material breach described in this subsection shall
constitute
 
 
 
 
 
9

--------------------------------------------------------------------------------


Good Reason unless Giere gives the Company ten (10) days’ prior written notice
of such act or omission and the Company fails to cure such act or omission
within the ten (10) day period after delivery of such notice (except that Giere
shall not be required to provide such notice in case of intentional acts or
omissions by the Company or more than once in cases of repeated acts or
omissions); or (B) the failure of the Company to assign this Agreement to a
successor to the Company or failure of a successor to the Company to explicitly
assume and agree to be bound by this Agreement.  For purposes of clause (A) of
this Section 5(d), a material breach shall include, but not be limited to, a
demotion, material reduction in responsibilities, decrease in Base Salary,  any
change in reporting relationship, in each case from that specifically described
in this Agreement, relocation of Giere’s place of employment to a location more
than 50 miles from his then current residence or the termination of employment
of Jose Mejia for any reason. Termination of Giere’s Consulting Services
pursuant to Section 1(h) shall not be considered termination by Giere for Good
Reason and Giere shall not be entitled to any Severance upon such a termination.
 
(e) Severance.  If Giere’s employment is terminated by the Company pursuant to
Section 5(c)(ii) or by Giere for Good Reason, the Company shall continue to pay
Giere his then current Base Salary (the “Severance”) for a period of twelve (12)
months (the “Severance Period”); provided that the payment to Giere of the
Severance shall be subject to Giere’s execution of a release, whereby Giere
releases the Company from all statutory and other claims or rights that he may
have against the Company and its current and former officers, directors, and
employees, including, but not limited to, all statutory claims or rights
relating to Giere’s employment and/or termination (but excluding any claims or
rights relating to the Company's obligations (i) to pay Giere Severance due and
owing to him hereunder, and (ii) for indemnification according to the terms in
effect as of the date of termination), in a form reasonably acceptable to the
Company and to Giere (a “Release”); provided further that such Release shall
immediately and with no further action on the part of either party be of no
force and effect, and shall be null and void, if following Giere’s termination
of employment for Cause, circumstances arise or are discovered pursuant to which
Giere should not have been terminated for Cause, but only with respect to those
circumstances. The Severance is expressly understood and agreed not to be salary
or payroll compensation to an executive, but rather, severance to a former
executive. Notwithstanding anything herein to the contrary, if Giere has
breached a provision of Section 7 of this Agreement, or has breached a provision
of Section 4 or Section 6 of this Agreement and he has failed to cure such
breach within ten (10) days of notice from the Company describing such breach in
reasonable detail, then the Severance payments shall terminate immediately. In
the event Giere executes a Release in accordance with this Section 5(e), the
Company shall execute a release, whereby the Company releases Giere from all
statutory and other claims or rights that the Company may have against Giere;
provided that such release shall immediately and with no further action on the
part of either party be of no force and effect, and shall be null and void, if
following Giere’s termination of employment circumstances arise or are
discovered with respect to Giere that would have constituted cause for
termination of employment hereunder, but only with respect to those
circumstances.
 
(f) Deferral of Payments Necessary to Avoid Taxation Under Code Section
409A.  The intent of the parties is that payments and benefits under this
Agreement, to the extent applicable, comply with Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder (collectively “Section 409A”) and,
 
 
 
 
10

--------------------------------------------------------------------------------


accordingly, to the maximum extent permitted, this Agreement will be interpreted
to be in compliance therewith. Notwithstanding any provision to the contrary in
this Agreement, to the extent that Giere is a “specified employee” within the
meaning of that term under Section 409A(a)(2)(B) of the Code, then with regard
to any payment or the provision of any benefit that is required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment or benefit will
not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of Giere’s “separation from service” (as
such term is defined under Section 409A) or (ii) the date of Giere’s death (the
“Delay Period”). Upon the expiration of the Delay Period, all payments and
benefits delayed pursuant to this Section 5(f) (whether they would have
otherwise been payable in a single sum or in installments in the absence of such
delay) will be paid or reimbursed to Giere in a lump sum, and any remaining
payments and benefits due under this Agreement will be paid or provided in
accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to Giere that would not be required to
be delayed if the premiums therefore were paid by Giere, he will pay the full
cost of premiums for such welfare benefits during the Delay Period and the
Company will pay Giere an amount equal to the amount of such premiums paid by
Giere during the Delay Period promptly after its conclusion.
 
6.   Inventions.  Giere shall disclose promptly to the Company any and all
significant conceptions and ideas for inventions, improvements and valuable
discoveries, whether patentable or not, that have been conceived or made prior
to the date hereof or that are conceived or made by Giere following the date
hereof, solely or jointly with another, during any Consulting Term or Employment
Term and that are directly related to the business or activities of the Company
whether or not conceived during or after regular business hours or using any
property or facilities of the Company.  Giere hereby assigns and agrees to
assign all of his right, title and interest in and to any such intellectual
property to the Company or its nominee and Giere hereby expressly waives any and
all moral rights he may have in or in relation to such intellectual
property.  Giere covenants and agrees to sign all such documents, instruments or
agreements and to perform all such acts or otherwise assist the Company as are
reasonably necessary in order to perfect and give effect to the foregoing
assignment of intellectual property rights and, to the extent applicable, waiver
of moral rights therein.  Giere agrees that all such materials that he develops
or conceives and/or documents related thereto during such period shall be deemed
works made-for-hire for the Company within the meaning of the copyright laws of
the United States or any similar or analogous law or statute of any other
jurisdiction, and accordingly, the Company shall be the sole and exclusive owner
for all purposes for the distribution, exhibition, advertising and exploitation
of such materials or any part of them in all media and by all means now known or
that may hereafter be devised, throughout the universe in perpetuity.  Giere
agrees that in furtherance of the foregoing, he shall disclose, deliver and
assign to the Company all such conceptions, ideas, improvements and discoveries
and shall execute all such documents, including patent, trademark and copyright
applications, as the Company reasonably shall deem necessary to further document
the Company’s ownership rights therein and to provide the Company the full and
complete benefit thereof.  Should any arbitrator or court of competent
jurisdiction ever hold that such materials do not constitute works
made-for-hire, Giere hereby irrevocably assigns to the Company, and agrees that
the Company shall be the sole and exclusive owner of, all right, title and
interest in and to all such materials, including the patents,
 
 
 
11

--------------------------------------------------------------------------------


trademarks, copyrights and any other proprietary rights arising
therefrom.  Giere reserves no rights with respect to any such materials, and
hereby acknowledges the adequacy and sufficiency of the fees and/or compensation
paid and to be paid by the Company to Giere for the materials and the
contributions he will make to the development of any such information or
materials.  Giere agrees to cooperate with all lawful efforts of the Company to
protect the Company’s rights in and to any or all of such information and
materials and will, at the request of the Company, execute any and all
instruments or documents reasonably necessary or desirable in order to register,
establish, acquire, prosecute, maintain, perfect or defend the Company’s rights
in and to such information and materials.
 
7.   Confidential Information and Trade Secrets.  Giere acknowledges and agrees
that all Confidential Information, Trade Secrets and other property delivered
to, or compiled by, him by or on behalf of the Company or its representatives,
vendors or customers that pertain to the business of the Company shall be, and
remain, the property of the Company and be subject at all times to its
discretion and control.  Giere agrees that he shall maintain strictly the
confidentiality of, and shall not disclose any such Confidential Information or
Trade Secrets to any person without the prior written consent of the Board.
 
For purposes hereof, the parties agree that “Confidential Information” means and
includes:
 
·  
All business or financial information, plans, processes and strategies, market
research and analyses, projections, financing arrangements, franchising
arrangements and agreements, consulting and sales methods and techniques,
expansion plans, forecasts and forecast assumptions, business practices,
operations and procedures, marketing and merchandising information, distribution
techniques, customer information and other business information, including
records, designs, patents, business plans, financial statements, manuals,
memoranda, lists and other documentation respecting the Company;

 
 ·  
All information and materials that are proprietary and confidential to a third
party and that have been provided to the Company by such third party for the
Company’s use; and

 
·  
All information derived from such Confidential Information.

 
Confidential Information shall not include information and materials that are
(i) already, or otherwise become, known by, or generally available to, Giere or
the public, other than as a result of an act or omission by Giere in breach of
the provisions of this Agreement or any other applicable agreement between Giere
and the Company or by another party in violation of an obligation of
confidentiality to the Company; (ii) required to be disclosed for Giere not to
be in violation of any applicable law or regulation; (iii) required to be
disclosed by Giere in connection with the enforcement of any of his rights under
this Agreement or any other agreements between Giere and the Company; or
(iv) required to be disclosed pursuant to an order of, or are necessary to be
disclosed in connection with any litigation or other proceeding in which
testimony is compelled before, any court or like entity or governmental
authority; provided that in any such case, Giere shall provide the Company with
prompt notice of such request, order or intended disclosure, cooperate
reasonably with the Company in resisting or limiting, as appropriate, the
disclosure of such Confidential Information via a protective order or other
appropriate legal action, and shall not make disclosure pursuant thereto until
the Company has had a reasonable opportunity to resist such disclosure, unless
he is ordered otherwise pursuant to an order of a court of competent
jurisdiction or he is advised by his counsel that such disclosure must be made
at such time to avoid any legal penalty.
 
12

--------------------------------------------------------------------------------


For purposes hereof, the term “Trade Secret” shall mean trade secrets of the
Company, including, without limitation, the whole or any portion or phase of any
scientific or technical information, design, process, formula, concept, data
organization, manual, other system documentation, or any improvement of any
thereof, in any case that is valuable and secret (in the sense that it is not
generally known to the Company’s competitors).
 
8.   Return of Company Property; Termination of Consultancy or Employment.  At
such time as Giere’s consultancy or employment with the Company is terminated
for any reason, he shall be required to participate in an exit interview for the
purpose of assuring a proper termination of his consultancy or employment, as
the case may be, and his obligations hereunder.  On or before the actual date of
any termination, Giere or his representatives shall return to the Company all of
the Company’s records, materials and other physical objects obtained during his
consultancy and/or employment with the Company, including, without limitation,
all Company credit cards and access keys and all materials, containing or
derived from any Trade Secrets or Confidential Information.
 
9.   No Prior Agreements.  Giere hereby represents and warrants to the Company
that the execution of this Agreement by him and his consultancy and/or
employment by the Company and the performance of his duties hereunder will not
violate or be a breach of any agreement with a former employer, client or any
other person or entity.  Further, Giere agrees to indemnify the Company for, and
hold the Company harmless from, and against, all claims by any third party that
such third party may now have, or may hereafter come to have, against the
Company based upon, or arising out of, any violation of breach or any
noncompetition, invention or secrecy agreement between Giere and such third
party that was in existence as of the date of this Agreement, and all other
expenses directly related thereto incurred by the Company, including, but not
limited to, reasonable attorneys’ fees and expenses and expenses of
investigation.
 
10.   Non-disparagement.  The Parties agree that, other than in connection with
any lawsuit, arbitration or other proceeding arising from or relating to this
Agreement, (a) Giere will not denigrate, disparage, criticize, or make any
negative statements concerning the Company or its affiliates or any of their
respective officers, directors or employees and (b) the Company will not
denigrate, disparage, criticize, or make any negative statements concerning
Giere. Except as may be required by any applicable law, rule or regulation or
advisable in the good faith determination of a party hereto, in the event of any
termination of this Agreement for any reason, the parties shall respond to any
inquiries by stating that there was mutual agreement to terminate this
Agreement.
 
11.   Binding Effect; Assignment.  This Agreement shall be binding upon, inure
to the benefit of and be enforceable by the parties hereto and their respective
heirs, legal representatives, successors and assigns.  Giere understands that he
has been selected by the Company on the basis of his personal qualifications,
experience and skills.  Giere agrees, therefore, that he cannot assign all or
any portion of his performance obligations under this Agreement.
 
 
 
13

--------------------------------------------------------------------------------


12.   Complete Agreement.  Giere has no oral representations, understandings or
agreements with the Company or any of its affiliates or any of its officers,
directors or representatives covering the same subject matter as this Agreement,
the Schedule and the Exhibit hereto. This written Agreement, the Schedule and
Exhibit hereto are the final, complete and exclusive statement and expression of
the agreement between the Company and Giere regarding the subject matter
contained herein and therein and of all the terms of this Agreement, the
Schedule and the Exhibit, it cannot be varied, contradicted or supplemented by
evidence of any prior or contemporaneous oral or written agreements and any such
prior agreements are hereby superseded by this Agreement.
 
13.   Notices.  
 
(a) Any notice, designation, communication, request, demand or other document,
required or permitted to be given or sent or delivered hereunder to any party
hereto shall be in writing and shall be sufficiently given or sent or delivered
if it is:
 
(i)  
delivered personally to Giere or, in the case of the Company, to the address and
person noted below,

 
(ii)  
sent to the party entitled to receive it by registered mail, postage prepaid,
mailed in the United States,

 
(iii)  
sent by facsimile machine.

 
(b) Notices shall be sent to the following addresses or facsimile numbers:
 
(i)  
in the case of Giere,

                                        

John P. Giere
834 Standish Avenue
Westfield, New Jersey  07090
Facsimile:  (908) 232-2208
                                        

(ii)  
in the case of the Company,

 
Medis Technologies Ltd.
805 Third Avenue
New York, New York 10022
Attention:     Jose Mejia
Facsimile:      (212) 935-9216


with a copy to,


Herrick, Feinstein LLP
2 Park Avenue
New York, New York 10022
Attention: Stephen E. Fox, Esq.
Facsimile: (212) 545-3476
 
14

--------------------------------------------------------------------------------


or to such other address or facsimile number as the party entitled to or
receiving such notice, designation, communication, request, demand or other
document shall, by a notice given in accordance with this section, have
communicated to the party giving or sending or delivering such notice,
designation, communication, request, demand or other document.
 
(c) Any notice, designation, communication, request, demand or other document
given or sent or delivered as aforesaid shall:
 
(i)  
if delivered as aforesaid, be deemed to have been given, sent, delivered and
received on the date of delivery;

 
(ii)  
if sent by mail as aforesaid, be deemed to have been given, sent, delivered and
received (but not actually received) on the third business day following the
date of mailing; and

 
(iii)  
if sent by facsimile machine, be deemed to have been given, sent, delivered and
received on the date the sender receives the facsimile answer back confirming
receipt by the recipient.

 
14.   Severability; Pleadings.  It is the intention of the parties that the
provisions hereof shall be enforceable to the fullest extent permitted under
applicable law, and that the unenforceability of any provision hereof, or any
portion thereof, shall not render unenforceable or otherwise impair any other
provisions or portions thereof.  If any provision of this Agreement is
determined by a court of competent jurisdiction to be unenforceable, void or
invalid in whole or in part, this Agreement shall be deemed amended to delete or
modify, as necessary, the offending provisions or portions thereof and to alter
the bounds thereof, including specifically, any time, place and manner
restrictions contained in any of the restrictive covenants contained herein, in
order to render it valid and enforceable.  In any event, the balance of this
Agreement shall be enforced to the fullest extent possible without regard to
such unenforceable, void or invalid provisions or part thereof. The Section
headings herein are for reference purposes only and are not intended in any way
to describe, interpret, define or limit the extent or intent of the Agreement or
of any part hereof.
 
15.   Company Actions.  Giere acknowledges that, except as provided in Section
4(e) hereof, in any action by the Company to enforce the provisions of this
Agreement, claims asserted by Giere against the Company arising out of his
consultancy or employment, as the case may be, with the Company or otherwise
shall not constitute a defense to enforcement of his obligations hereunder.
 
16.   Governing Law and Forum.  This Agreement shall in all respects be
construed according to the laws of the State of New York, without regard to its
choice of law principle (other than Section 5-1401 of the General Obligations
Law of the State of New York).  Other than as expressly provided in Section 21
of this Agreement, the Company and Giere agree that any claims concerning the
rights and obligations of the parties or any other issue arising under this
Agreement shall be brought in New York Supreme Court, County of New York, or the
 
 
15

--------------------------------------------------------------------------------


United States District Court for the Southern District of New York, and that
such courts shall have exclusive jurisdiction over litigation involving any such
claims. Other than as expressly provided in Section 21 of this Agreement, the
Company and Giere agree to submit to the jurisdiction of such courts and that
they will not raise lack of personal jurisdiction or inconvenient forum as
defenses in any such litigation. The losing party shall pay the attorneys’ fees,
expenses and costs of the prevailing party in any litigation hereunder.
 
17.   Counterparts.  This Agreement may be executed in counterparts and any
party hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument.  This Agreement shall
become binding when all counterparts taken together shall have been executed and
delivered (which deliveries may be by facsimile) by the parties.
 
18.   Modifications.  This Agreement may not be changed, waived, discharged or
terminated orally, but only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought, or his or its duly authorized representative or officer.  No waiver by
Giere or the Company of any breach of any provision hereof will be deemed a
waiver of any prior or subsequent breach of the same or any other
provision.  The failure of Giere or the Company to exercise any right provided
herein will not be deemed on any subsequent occasions to be a waiver of any
right granted hereunder to either of them.
 
19.   Survival.  The provisions of Sections 4, 5(e), 5(f), 6, 7, 8, 9 and 10
hereof shall survive termination of this Agreement for any reason.
 
20.   GIERE ACKNOWLEDGES THAT, BEFORE SIGNING THIS AGREEMENT, HE WAS GIVEN AN
OPPORTUNITY TO READ IT, CAREFULLY EVALUATE IT, AND ASK ANY QUESTIONS HE MAY HAVE
HAD REGARDING IT OR ITS PROVISIONS. GIERE ALSO ACKNOWLEDGES THAT HE HAD THE
RIGHT TO HAVE THIS AGREEMENT REVIEWED BY INDEPENDENT LEGAL COUNSEL OF HIS
CHOOSING AND THAT THE COMPANY GAVE HIM A REASONABLE PERIOD OF TIME TO DO SO IF
HE SO WISHED.  GIERE FURTHER ACKNOWLEDGES THAT HE IS NOT BOUND BY ANY AGREEMENT
THAT WOULD PREVENT HIM FROM PERFORMING HIS DUTIES AS SET FORTH HEREIN, NOR DOES
HE KNOW OF ANY OTHER REASON WHY HE WOULD NOT BE ABLE TO PERFORM HIS DUTIES AS
SET FORTH HEREIN.
 
21.   Dispute Resolution.  Except with respect to disputes or claims under
Sections 4, 6 or 7 hereof or with respect to any equitable remedy sought by a
party hereto, which shall be governed by Section 16 hereof, this Agreement and
the rights of any and all parties hereto pursuant hereto shall be governed by
and construed in accordance with the Federal Arbitration Act, 9 U.S.C. Section
1, et seq.  Any such controversy or claim arising out of or relating to this
Agreement, or any breach hereof, shall be settled by the following procedures:
 
(a) any party may send another party written notice identifying the matter in
dispute and invoking the procedures of this Section. Within fourteen (14) days,
each party involved in the dispute shall meet at a mutually agreeable location
(which shall be in the County of New York unless otherwise agreed to by the
parties), for the purpose of determining whether they can resolve the dispute
themselves by written agreement, and, if not, whether they can agree upon a
third party arbitrator (the “Arbitrator”) to whom to submit the matter in
dispute for final and binding arbitration;
 
16

--------------------------------------------------------------------------------


(b) if such parties fail to resolve the dispute by written agreement or fail to
agree on the identity of the Arbitrator within said fourteen (14) day period,
then any such party may make a written application to the Judicial Arbitration
and Mediation Services (“JAMS”) for a list of five (5) potential Arbitrators in
New York, New York, or other mutually agreed upon location, to be mailed to the
parties.  The parties shall strike names of the five (5) Arbitrators
alternatively (with the non-initiating party striking first) until only one
named Arbitrator remains.  If a party refuses to engage in the striking process
within seven (7) days of receipt of the list, JAMS shall allow the party willing
to engage in the striking process to strike three (3) names and JAMS will select
an Arbitrator from among the remaining two (2) names; and
 
(c) within thirty (30) days of such selection process, the parties involved in
the dispute shall meet in New York, New York, or other mutually agreed upon
location with the Arbitrator at a place and time designated by such Arbitrator,
and present their respective positions on the dispute.  Each party shall have no
longer than one (1) day to present its position, the entire proceedings before
the Arbitrator shall be no more than two (2) consecutive days, and the decision
of the Arbitrator shall be made in writing no more than thirty (30) days
following the end of the proceeding.  Such an award shall be a final and binding
determination of the dispute (a “Final Determination”) and shall be fully
enforceable as an arbitration decision in any court having jurisdiction and
venue over such parties.  The arbitrator shall have the authority to award any
remedy and/or damages that could be awarded by a court.  The prevailing party
(as determined by the Arbitrator) shall, in addition, be awarded by the
Arbitrator the prevailing party’s attorneys’ fees and expenses in connection
with such proceeding.  The losing party shall also pay the Arbitrator’s fees and
expenses.  In the event there are multiple issues presented, the Arbitrator
shall reasonably allocate the aforesaid costs between the parties.
 
 


 
[SIGNATURES APPEAR ON NEXT PAGE]

 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
17

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 

 
COMPANY:
 
MEDIS TECHNOLOGIES LTD.
 


 
By:  /s/ Jose Mejia

--------------------------------------------------------------------------------

Name:  Jose Mejia
Title:    President and Chief Executive Officer
 


 


 


GIERE:

 
/s/ John Giere


--------------------------------------------------------------------------------

JOHN P. GIERE 

 

 
 
 
 
 
 
 

 
18

--------------------------------------------------------------------------------


SCHEDULE A
 
SERVICES


The position of Chief Commercial Officer reports to the President and CEO and
has worldwide accountability for leading and managing the external facing
functions of the company Sales, Sales Support, Channel Programs, Strategic
Alliances and those activities related to the 4 Ps Branding, Advertizing, Public
Relations, Analyst Relations, Product Marketing, Events/Campaigns, Sponsorship
and Website.  The CCO will be a key member of the Executive Officer team
supporting the President in the mission to lift Medis Technologies to the next
level of commercial maturity and create a great company to work for that
generates above average return to employees and shareholders.


Priority Deliverables


Sales Programs                                     Major customer account plans
Develop On-line sales channels
Create Sales Channel Partners Program
Generate Retail Sales leads
Seek OEM Partner/License Opportunities


Marketing Programs                            Customer segmentation model
Product Development/Market Requirements Feedback Process
End User Market Research
Active Analyst Outreach
Pricing Strategy
Packaging
e-commerce portal


Sales Support Tools                            Sales forecasting process
Sales support programs and tools
Establish Key Deal Review Process


Marcom                                                 Advertizing Program
Point of Sale Promotion
Events and Sponsorships
Public Relations Strategy
Product Branding and Naming Architecture
Web site refresh
Search Marketing
Brand Strategy and Positioning
 



 

 
19

--------------------------------------------------------------------------------


EXHIBIT A
 
OPTION AGREEMENT
 



 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
20

--------------------------------------------------------------------------------

